Title: From George Washington to William Heath, 5 February 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Feby 5th 1781
                        
                        I am favored with your Letter of Yesterday.
                        It would be very desireable to obtain the forage from below the Lines; I shall advise Colo. Pickering of the
                            Matter, and suggest your observations to him.
                        I will give Major Cartwright a Discharge from the service, agreeably to his request. I am Dear Sir With very
                            great regard & esteem Your Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    